Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 9/9/2022, wherein claims 11,15,16,18-22,24 and 25 are pending. 

Claim Objections
Claim 25 is objected to because of the following informalities: 
Regarding claim 25, “miliskin” should be written as “milliskin” .  Appropriate correction is required.


Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15,16,18- 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 15, it is unclear what is included or excluded by the claim because it depends from claim 13 which has been cancelled. For the purposes of this office action, the examiner is interpreting claim 15 as depending from claim 11.
Claim 15 recites the limitation " the cutout reinforced portion " in line 1.  There is insufficient antecedent basis for this limitation in the claim because this structure has not been previously claimed.
	Regarding claims 18,20, and 21, “the power mesh fabric” is lacking antecedent basis. It is unclear if “the power mesh fabric” is referring to the power mesh of the contour panel covering the cutout in the back panel, the power mesh of the first and second contour panels, or the power mesh of all of the contour panels.

All remaining claims are rejected as depending on a rejected base claim.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 16 recites limitations already included in claim 11 and therefore does not further limit the subject matter of the claim upon which it depends.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11,18-22,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of Carroll et al. (U.S. 20170318864) in view of Otashevich et al. (U.S. 20190150540).
Regarding claim 11, Loftus teaches a garment (figs. 1,2) comprising: a front body panel (1-4)  formed from a compressive fabric (col. 2, lines 33-41, lines 22-27); a back body panel  (5,6) formed from a compressive fabric (col. 2, lines 33-41) including a cutout in a central buttock region ( cut out in 5,6 to receive 16,17, figs. 2,4); a contouring panel (16,17) attached to said back panel in such a manner as to cover the cutout in said back panel (figs. 2,4);
 But fails to teach having an inside support panel disposed on a posterior side of the front body panel, the contouring panel attached to said back panel being formed of power mesh, first and second cutouts positioned at respective hip regions of said back body panel, first and second power mesh contouring panels  attached to said back body panel  along a periphery of and covering the first and second side cutouts.

	Carroll teaches a similar garment (figs. 2a,2b) incorporating power mesh fabric in a buttock overlay region (para. 62) and teaches an inside support panel (44F) disposed on a posterior side of a front body panel (inner surface of 40F) to support the wearer’s tummy (para. 64) .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the  contouring panel of Loftus  out of power mesh in view of Carroll in order to provide breathability and the desired level of support to the wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). It also would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added an inside support panel disposed on a posterior side of the front body panel of Loftus in view of Carroll in order to provide increased support to the wearer’s abdomen.
The Loftus/Carroll combined reference fails to teach first and second cutouts positioned at respective hip regions of said back body panel, first and second power mesh contouring panels  attached to said back body panel  along a periphery of and covering the first and second side cutouts.
Otashevich teaches a support garment having first and second cutouts (openings between 111 and 109, para. 14) positioned at respective hip regions of the garment (figs. 1,2,4), first and second mesh contouring panels (62 on left and right including 204,206, para. 15), wherein the mesh of the first and second mesh contouring panels  can have 4 way stretch (para. 15), the first and second mesh contouring panels attached to a back body panel (64 excluding between 113 on front)  along a periphery of and covering the first and second side cutouts (figs. 1,2,4)(para. 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added first and second cutouts positioned at respective hip regions of said back body panel of the Loftus/Carroll combined reference, and first and second mesh contouring panels  attached to said back body panel Loftus/Carroll combined reference along a periphery of and covering the first and second side cutouts in view of Otashevich in order to provide further support and shaping at the hip region (paras. 14, 15).
The Loftus/Carroll/ Otashevich combined reference doesn’t specifically teach the four way stretch mesh being power mesh.
Carroll teaches incorporating power mesh into a similar support garment (para. 62).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the four way stretch mesh of the Loftus/Carroll/ Otashevich combined reference power mesh  in view of Carroll in order to provide the desired level of support to the wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
It is noted that “cutout” recites a product-by-process limitation. Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. See MPEP 2113. Patentability shall not be given for the process by which the claimed product was made. the Loftus/Carroll/ Otashevich combined reference discloses the structural limitations as claimed above.
Regarding claim 18, the Loftus/Carroll/ Otashevich combined reference teaches the power mesh fabric includes 50% spandex or less (para. 62 of Carroll).
Regarding claim 19, the Loftus/Carroll/ Otashevich combined reference teaches a waistband attached to a top side of the front body panel (see annotated fig.).


Regarding claim 20, the Loftus/Carroll/ Otashevich combined reference teaches the power mesh fabric includes a nylon spandex blend (para. 62 of Carroll).

Regarding claim 21, the Loftus/Carroll/ Otashevich combined reference teaches the power mesh fabric comprises about 80% nylon and about 20% spandex.(para. 62 of Carroll).
Regarding claim 22, the Loftus/Carroll/ Otashevich combined reference teaches a waistband attached to a top side of the front body panel (see annotated fig.).
Regarding claim 24, Loftus teaches the invention is not limited to any particular kind of fabric or material (col. 2, lines 33-34 of Loftus) however, the Loftus/Carroll/ Otashevich combined reference fails to teach said front body panel and said back body panel comprise a nylon/spandex blend.
Otaschevich teaches a similar support garment where front and back body panels (front and back panels of 100, figs. 1,2) comprise a nylon/spandex blend (para. 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised the front body panel and said back body panel of the Loftus/Carroll/ Otashevich combined reference of a nylon/spandex blend in view of Otaschevich in order to provide control, comfort, and coverage to the wearer (para. 15 of Otaschevich). Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).


    PNG
    media_image1.png
    680
    694
    media_image1.png
    Greyscale





Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of Carroll et al. (U.S. 20170318864) in view of Otashevich et al. (U.S. 20190150540) in view of Chapuis et al. (U.S. 20070022510).
Regarding claim 15, the Loftus/Carroll/ Otashevich combined reference fails to teach the cutout reinforced portion includes a moisture wicking fabric layer and a temperature regulating fabric layer.
Chapuis teaches a lower body garment (figs. 1-3) having a cutout reinforced portion (21)(paras. 39-41,57) including a moisture wicking fabric layer (moisture wicking material) and a temperature regulating fabric layer (ventilated mesh) (para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included a moisture wicking fabric layer and a temperature regulating fabric layer in the cut out reinforced portion of the Loftus/Carroll/ Otashevich combined reference in view of Chapuis in order to provide increased comfort to the wearer. 
Regarding claim 16, the Loftus/Carroll/ Otashevich/Chapuis combined reference teaches an inside support panel disposed on a posterior side of the front body panel (per Carroll claim 11).

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loftus et al. (U.S. Patent No. 2565866) in view of Carroll et al. (U.S. 20170318864) in view of Otashevich et al. (U.S. 20190150540) in view of Cronan (U.S. 20120084898).

Regarding claim 25, the Loftus/Carroll/ Otashevich combined reference fails to teach said front body panel and said back body panel comprise a flat miliskin.
Cronan teaches a similar body shaping garment (10) formed of flat milliskin (paras. 57,55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have comprised said front body panel and said back body panel of the Loftus/Carroll/ Otashevich combined reference of flat milliskin in view of Cronan in order to provide a desired level of stretch and support. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07).
Response to Arguments
Applicant's arguments filed 9/9/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Loftus teaches one way stretch material over the buttocks rather than power mesh as claimed, the examiner contends that Loftus provides that the invention is not limited to any particular kind of fabric (col. 2, lines 33-34) and also teaches that a purpose of the invention is to restrain to some extent the buttocks of the wearer while also maintaining the natural shape to permit free muscular movement (col. 1, lines 24-33). Therefore, power mesh would be a suitable material to achieve the desired function of Loftus. The examiner modifies Loftus with Carroll  who teaches a similar garment (figs. 2a,2b) incorporating power mesh fabric in a buttock overlay region (para. 62). Making the contouring panel of Loftus  out of power mesh in view of Carroll would  provide breathability and the desired level of support to the wearer. Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (MPEP 2144.07). 
Applicant’s remaining arguments have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection (McMurtie is no longer applied). 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/NATHAN E DURHAM/Primary Examiner, Art Unit 3732